Citation Nr: 1119073	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-38 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee condition, to include as secondary to the left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which denied the benefits sought on appeal.

When this case was previously before the Board in October 2009, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The development requested by the Board's October 2009 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board's October 2009 remand requested that the RO obtain all medical records from Dr. Frank Sailor pertaining to the Veteran, in particular those dated from the 1970's to the 1990's.  However, the claims file contains no copy of any correspondence to Dr. Sailor requesting the Veteran's medical records.  Thus, it appears that there was no compliance with the Board's remand orders.  

In addition, during a July 2009 hearing before the undersigned Veterans Law Judge, the Veteran referred to an examination conducted for Social Security.  (Transcript at page 3.)  He did not elaborate whether he was ever granted or denied benefits from the Social Security Administration (SSA).  

It is unclear based on the Veteran's bare reference to an SSA examination whether any SSA records would be relevant to the service connection claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  However, the duty to assist includes requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain all medical records from Dr. Frank Sailor pertaining to the Veteran, in particular those dated from the 1970's to the 1990's.

2.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits, as well as all medical and employment records relied upon in making the determinations.

3.  Then, readjudicate the Veteran's claims for service connection for a left knee disability and service connection for a right knee disability, to include as secondary to the left knee disability.  If any benefit sought on appeal remains denied, provide the Veteran with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

